Title: To Benjamin Franklin from John Kent, 22 February 1775
From: Kent, John
To: Franklin, Benjamin


Sir,
from Mr. Cadells, Strand, February 22d. 1775.
When compliments on your superior merit, as a Philosopher, are so strictly just as not to exceed the limits of honest praise, I am confident that my friend the Chevalier de Chatellux, who has joined the multitude in applauding you, would be pleased that you should read his sentiments of you, in their English dress. There is a glorious feeling of the mind which surpasses all the science of which it can be possessed, and which makes even your literary abilities but secondary qualifications. Whilst, in the character of an Englishman, and a Friend to America, I sincerely congratulate you, on this feeling, I do not perceive that any apology can be necessary for presenting you with a work, the foundations of which are a detestation of tyranny, a love of liberty, and a desire to promote the happiness of all mankind. I dare affirm that the work, “De la felicitè publique,” (a translation of which accompanies this letter,) contains some passages glowing with sentiments similar to your own; and, therefore, to insinuate that it is not without merit, is far from being meerly vain; neither can it be impertinent to desire that you will do the Chevalier, and me, the honor to recommend it. I am, Sir, Your most obedient, and most humble servant
John Kent
